Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
The Remarks, Amendments, and Request for Continued Examination filed on 04/01/22 are acknowledged.
Claims 2-3, 11-13, and 16 were previously cancelled. 
Claim 1 was amended. 
New claim 18 was added.
Claims 1, 4-10, 14-15, and 17-18 are included in the prosecution.
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04/01/22 has been entered. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with William Collard on July 14, 2022.
The application has been amended as follows:
Amend claim 1 lines 13 and 24 as follows:
Claim 1 (Currently Amended): A process for treating a wound comprising:
preparing a solution comprising the steps of:
boiling water;
applying green tea leaves;
adding sugar;
testing a pH of the solution to determine whether the pH is between 5-7;
modifying the pH of the solution to make it within the pH of between 5-7 if the
solution is outside of the range of a pH of 5-7;
adding Gluconacetobacter xylinus;
placing the solution into separate containers;
allowing the solution to sit for a predetermined time of at least 7 days;
settling the solution;
inspecting the solution to determine whether the film changes color from green to yellow, to determine film growth before removing the film from its container;
washing the solution using sodium hydroxide;
drying the solution to form a film;
reviewing the film under magnification;
cutting the film to fit a bandage;
packaging the film for use in treatment wherein the film comprises at least 1 wt% green tea and at least trace amounts of sugar;
applying colloidal silver in a form of a spray to a wound site before applying the film such that the treatment includes at least 30 ppm colloidal silver; 
applying the film to a pad and then applying the pad to the wound site; and
applying a negative pressure to the wound site to draw fluids out of the wound.

Cancel claim 18.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim Rejections - 35 USC § 103
Applicant amended claim 1 to add the steps of “inspecting the solution to determine whether the film changes color from green to yellow …” and “applying the film to a pad and then applying the pad to the wound site.” In light of this amendment, Applicant’s arguments (Pages 6-7, filed 04/01/22) regarding the following rejections have been fully considered and are persuasive.
Rejection of claims 1, 4-5, and 17 under 35 U.S.C. 103 as being unpatentable over Nordqvist et al. (US 4,608,044) or alternatively Chvapil et al. (US 5,116,620) or Fountain (US 5,133,965), each individually in view of Hong (CN 102552965 – English machine translation), Wan (US 5,846,213), Melchore (AAPS PharmSciTech, Vol. 12, No. 1, March 2011, pp. 215-221), Tyler (US 5,785,972) and Wieland et al. (US 2014/0163447 A1)
Rejection of claims 1, 4-10, and 17 under 35 U.S.C. 103 as being unpatentable over Nordqvist et al. or alternatively Chvapil et al. or Fountain, each individually in view of Hong, Wan, Melchore, Tyler, Wieland et al., and Byrom (US 4,929,550) 
Rejection of claims 1, 4-5, 14-15, and 17 under 35 U.S.C. 103 as being unpatentable over Nordqvist et al. or alternatively Chvapil et al. or Fountain, each individually in view of Hong, Wan, Melchore, Tyler, Wieland et al., and Deckner (WO 2010/127647 A1)
The rejections are withdrawn since the cited references do not teach or suggest the newly added claim limitations. 
Updated Search
An updated prior art search did not uncover a reference that teaches a process for treating a wound comprising the steps as recited in the instant claims.
Therefore, the claimed invention is novel and unobvious over the prior art of record. 
Comments
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1, 4-10, 14-15, and 17 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARADHANA SASAN whose telephone number is (571)272-9022.  The examiner can normally be reached Monday to Friday from 6:30 am to 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-6023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARADHANA SASAN/Primary Examiner, Art Unit 1615